            Case 1:18-cv-00783-RDM Document 26 Filed 01/13/20 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                        )
 CAMPAIGN FOR ACCOUNTABILITY,           )
                                        )
                             Plaintiff, )
                                        )
 v.                                     )                    Case No. 18-cv-783 (RDM)
                                        )
 U.S. ENVIRONMENTAL PROTECTION          )
 AGENCY,                                )
                                        )
                           Defendant. )
                                        )

                                    JOINT STATUS REPORT

       Pursuant to the Court’s November 12, 2019 Minute Order, the parties hereby submit the

following Joint Status Report.

       1.       On November 5, 2019, the Defendant made its final production to Plaintiff.

       2.       Due to the size of the productions, Plaintiff was unable to complete its review the

material produced to determine if Plaintiff has any issues regarding the Freedom of Information

Act (“FOIA”) exemptions applied by Defendant. Plaintiff informs the Court that the review is

ongoing, but that currently a substantial portion of the total production has yet to be reviewed.

       3.       Upon completion of Plaintiff’s review of the production, the parties will confer in

an attempt to narrow or eliminate any issues identified by Plaintiff regarding the exemptions

applied, and to discuss a proposed course for this action. The parties anticipate that the

Plaintiff’s review and the parties’ conference will take approximately 90 days to complete.

       4.       The parties propose to file a further joint status report by no later than April 13,

2020, regarding whether the parties believe that briefing is necessary in this case and, if so,

proposing a briefing schedule.




                                                   1
         Case 1:18-cv-00783-RDM Document 26 Filed 01/13/20 Page 2 of 2




Dated:    January 13, 2020          Respectfully submitted,

                                    /s/ Hart W. Wood
                                    Hart W. Wood
                                    D.C. Bar No. 1034361
                                    AMERICAN OVERSIGHT
                                    1030 15th Street NW, B255
                                    Washington, DC 20005
                                    (202) 873-1743
                                    Hart.Wood@americanoversight.org

                                    Counsel for Plaintiff


                                    JESSIE K. LIU, D.C. Bar No. 472845
                                    United States Attorney

                                    DANIEL F. VAN HORN, D.C. Bar No. 924092
                                    Chief, Civil Division

                                    /s/_Darrell C. Valdez
                                    DARRELL C. VALDEZ, DC Bar # 420232
                                    Assistant United States Attorney
                                    555 4th Street, N.W., Civil Division
                                    Washington, DC 20530
                                    (202) 252-2507
                                    Darrell.Valdez@usdoj.gov

                                    Counsel for Defendant




                                       2
